Citation Nr: 0509757	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970, including service in the Republic of Vietnam 
June 1969 to June 1970..

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida, which denied service 
connection for post-traumatic stress disorder.  The veteran 
appealed.


FINDING OF FACT

The veteran has post-traumatic stress disorder that is the 
result of stressors sustained in combat during his service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. § 501(a), 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in December 2001, the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim for service connection, a detailed discussion 
of the VCAA is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for a post-traumatic stress disorder (PTSD).  He asserts that 
he incurred the claimed condition as a result of stressors 
experienced while serving in the Republic of Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Applicable regulations 
provide that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The Board notes that the veteran's PTSD was first noted in a 
progress note from Dr. Poitier in November 2001, and that he 
met the criteria for diagnosis with PTSD in a VA PTSD 
screening in February 2002.  His diagnosis with PTSD is 
therefore established.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Haynes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran's service personnel and medical records contain 
sufficient evidence to determine that he engaged in combat 
with the enemy.  The veteran has submitted an Operational 
Report - Lessons Learned (ORLL) from the Department of 
Defense outlining the operations of the 26th Engineering 
Battalion for a period ending April 30, 1970, which 
corresponds to the veteran's service in Vietnam.  
Specifically, the ORLL shows that the veteran's battalion, 
the 26th Engineering Battalion, opened six LZs/FSBs from 
February - April 1970.  The work involved clearing helipads, 
fields of fire, digging emplacements, and clearing mines and 
booby traps.  There were 15 wounded in action (WIA) during 
these projects.  The ORLL further shows that the veteran's 
company, Company B, participated in land clearing at Tra Binh 
Target Hamlet and used three dozers to support the 1-52 
infantry.  There was one US WIA in this operation when a 
dozer hit a mine.  Finally, the ORLL shows that Company B 
participated in Operation Nantucket Beach, where it provided 
minesweeping and demolition support on the Batangan Peninsula 
in March 1970.  During Operation Nantucket Beach three 
engineers were killed in action (KIA) and 18 infantry and 
three engineers WIA.  Appellant's military occupational 
specialty was Combat Engineer and he served as a Pioneer 
Engineer while in Vietnam.  

Based on the foregoing, the Board finds that while the 
evidence may not be conclusive that he served in combat, the 
records are sufficient to at least raise a reasonable doubt 
that he participated in combat.  His statements and testimony 
regarding the claimed stressors must therefore be accepted to 
the extent that they are consistent with the circumstances, 
conditions, and hardships of his service.  See 38 U.S.C.A. § 
1154(b). 

According to a VA PTSD screening from February 2002 he 
encountered traumatic events such as witnessing heavy mortar 
attack which resulted in numerous casualties and witnessing 
people step on landmines.  These are consistent with the 
circumstances of his service as reflected in the unit history 
and the veteran's personnel records. 

The veteran's PTSD was first noted in a progress note from 
Dr. Poitier in November 2001.  Since that time it has been 
diagnosed by VA examiners based upon the stressors reported 
by the veteran and his symptomatology, as shown in the VA 
PTSD screening from February 2002, letters from April 2002 
and August 2003, and various progress notes from February 
2002 to July 2004.  The VA has continuously treated him for 
his PTSD since 2002.  The Board therefore finds that the 
evidence supports the conclusion that the veteran's PTSD is 
linked to service.  Accordingly, service connection for PTSD 
is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


